DISSENTING OPINION BY JUDGE BOND.
Bond, J.
The agreed statement of facts in this case shows that the defendant is a foreign corporation; that it issued the policy in suit through its resident agent and made it payable, in case of loss, to the trustee of an existing mortgage; that the policy ran from January 24, 1894, to January 25, 1895; that on March 14, 1894, the trustee published a notice that he would sell the property on April 7, 1894, because of the failure of the mortgagor to pay certain taxes and take out further insurance; that on March 20, the mortgagor paid said taxes and took out the additional insurance, and on March 30 enjoined the trustee from proceeding further under said advertisement. No sale was ever made and the injunction suit was dismissed.
Each and all of these facts were reported to the agent of defendant residing at Springfield, who issued the policy. The fire causing the destruction of the property did not occur until May 12, 1894, or more than two months after the day fixed in the notice of sale. Neither the defendant company nor its agent at *206any time signified to the mortgagor or mortgagee that the policy was forfeited, or would be canceled by reason of the advertisement, until after the loss by fire, when the company replied to a letter containing proper proofs of loss, that it “denies any liability for the reason that proceedings were commenced for the foreclosure and sale of the property named.” This letter was dated June 5,1894. The bona fides of the loss is admitted. The defense contained in said letter was the only one made in the lower court. It was sustained in that court, hence this appeal by plaintiff.
It is now insisted/ that the trial court erred in directing a judgment for defendant for two reasons: First, that the advertisement was a mere notice of future sale, was not the offer of the property for sale, and, therefore, not within the terms of the policy provision, since, under the strict construction applicable to forfeitures of that nature, the provision in question should only be held to mean the taking of some step or doing some act essential to the actual sale of the property — in a case of foreclosure out of court, like the one at bar, the making an offer of the property or the actual sale thereof on the day appointed. This contention seems to be borne out by a correct understanding of the language and decision of Judge Coolly in Michigan Ins. Co. v. Lewis, 30 Mich. 44.
The second point made by appellants is that, if the policy provision for forfeiture could be construed as embracing a mere notice that the sale would be conducted at a future day, although such sale never took place, still a forfeiture on that ground can not be insisted upon by the defendant under the agreed facts. There seems to be no escape from this conclusion, when the facts are kept in mind. These are that the advertisement by the trustee' under the mortgage was in invitum as to the assured; that it was immediately reported *207to defendant’s agent, who issued the policy; that the assured prevented any sale or offer for sale of the property; that, notwithstanding such notice, neither the company nor said agent signified any intention to forfeit. the policy on account of' said abortive advertisement until after the happening of the loss, when the company answered the assured’s letter inclosing due-proofs of loss by a denial of liability on account of the following provision of the policy: “If the property-be sold, transferred, or is or becomes incumbered by inortgage or trust deed, or by judgment, tax, or mechanic’s lien, ox upon the commencement of proceedings for its foreclosure or sale, or levy thereon by law officer, or upon its passing into the hands of receiver or trustee, or if this policy be assigned before a loss, then, and in every such case, this policy shall, without the written consent of this company thereto be indorsed hereon, become absolutely void.” This letter shows that the company had received notice of the facts as to the advertisement, which were reported to its agent at the time of the occurrence.
There can be no doubt as to the power of the eomr‘ pany to waive a forfeiture for any of the above provisions of the policy. It waived one, when the policy was issued, by making it directly payable to the mortgagee. The only limitation which the company attempted to put upon its power to waive the above provision was that its consent should be evidenced by written indorsement on the policy. The questions, therefore, are: First, did this language preclude the defendant from making an implied oral waiver of the grounds of forfeiture mentioned in the foregoing provision? Secondly, if not, could a waiver by, or estoppel against, defendant be inferred from the agreed facts?
The first question presents no difficulty. Contracts *208for insurance are not required to be in writing. They may be altered or modified according to the express or implied agreement of the parties, and the enforcement of their provisions may be prevented by adequate evidence of waiver or estoppel. It would be absurd to say that an insurance company could disable itself from waiving by subsequent contract or conduct a condition for forfeiture inserted in its policy, because the policy recited that such waiver must be made in writing. Fireman’s Fund Ins. Co. v. Norwood, 69 Fed. Rep. 71, and cases cited; Hanna v. Ins. Company, 56 Mo. App. 582. On this point it is aptly said: ‘It is not in the power of an insurance company to abolish the law of estoppel or of waiver, or exempt itself from its operation, by any provision or condition that it can insert in its policies.” 69 Fed. Rep. supra. The first inquiry may, therefore, be answered in the affirmative.'
As to the second, it is believed the application of settled principles of law to the agreed facts will demonstrate that defendant has waived, or is estopped to urge, a forfeiture of the policy in suit on the ground alleged. The full notice given at the time to defendant’s agent, who issued the policy, of all the facts pertaining to the trustee’s advertisement was in law notice of such facts to the defendant company. Hamilton v. The Home Ins. Co., 94 Mo. loc. cit. 368; Franklin v. Ins. Co., 42 Mo. 456. With the knowledge thus acquired and with actual notice also, as appears from its letter denying liability, defendant continued its policy — giving no hint of a declaration of forfeiture thereon, — from March 14, 1894, until June thereafter. By so doing the assured was reasonably led to believe that his property was covered by insurance on May 12, 1894, when it was destroyed by fire, nor did he learn of a contrary intent on the part of defendant until he got a letter to that effect dated June 5,1894. The assurance thus derived *209from defendant’s conduct prejudiced the assured' in two ways: First, it prevented him from getting other insurance, which he might have done had defendant promptly advised him of its intention to insist upon a forfeiture of its policy; secondly, it involved a retention of the unearned premium which would have been due the assured upon a prompt cancellation of the policy. To have acted in good faith toward the assured, defendant, if it intended to forfeit the policy, should have signified such purpose during the two months (March 14 to May 12) which elapsed between the happening of the alleged ground of forfeiture and the loss by fire. Its failure so to do was a reasonable assurance to the insured that no forfeiture would be claimed. To permit one to be urged now, after the assured has been misled to his prejudice by the conduct of defendant, would be assisting in the perpetration of a fraud. The rule imputing to a principal notice received by his agent in the course of his employment is peculiarly applicable to nonresident insurance companies having agents in this state authorized to issue policies and make contracts on their behalf. 2 Biddle on Insurance, sec. 1058; Hamilton v. Home Ins. Co., 94 Mo. 369; Breckenridge v. Ins. Co., 87 Mo. 62; Pelkington v. Ins. Co., 55 Mo. 173; Hayward v. Ins. Co., 52 Mo. 181; Baile v. Ins. Co., 73 Mo. 371; Hanna v. Ins. Co., 56 Mo. App. 582; Parsons v. Knoxville Fire Ins. Co., 31 S. W. Rep. 117.
Waiver is ordinarily a question of intention, which may be implied from evidence of knowledge of the facts and acquiescence in the status thus created. Estoppel is not necessarily dependent on intention, but may arise from conduct tending to mislead another to his prejudice. In the case at bar there was evidence, as we have seen, tending to prove both waiver and *210estoppel as to the right of forfeiture claimed by defendant. Hence, these issues should have . been submitted to the jury.
No jurisdiction has asserted the doctrine of waiver or estoppel by conduct more vigorously than the appellate courts of this state. In Hamilton v. Home Insurance Company, supra, the facts were that the agent of a nonresident company, who had solicited insurance in its name, was aware that subsequent insurance had been taken out by the assured in other companies. A clause in the policy of the first company rendered it void, if subsequent insurance should betaken out without its written consent. Held, that, no objection being made by the company or its agent after the agent had acquired knowledge of the violation of such provision, there was a waiver of forfeiture on that account. The doctrine was'put upon the ground that it was the duty of the insurance company, if it intended to insist on the forfeiture of its policy, to take steps to cancel the same upon notice to its agents of the subsequent insurance, and that, failing so to do, the assured was warranted in treating the provision for forfeiture as waived. This case is in strict accord with the modern doctrine expressed in the able opinion in 69 Federal Reporter, supra, and other cases. Burlington Insurance Company v. Rivers, 28 S. W. Rep. 453; Niagara Ins. Co. v. D. N. Lee, 73 Tex. 641; Morrison v. Ins. Co., 69 Tex. 363; Cohen v. Ins. Co., 67 Tex. 325; Ins. Co. v. Sheffy, 71 Miss. 919; Bellevue Roller Mill Company v. London & L. Fire Ins. Co., 24 Ins. Law Journal, 331.
The issue in this case is one of waiver.or estoppel as against the company itself. There is no issue here as to waiver by the agent at Springfield. Hence, it is irrelevant to discuss the relative powers of the agent at Springfield and the company’s secretary at Chicago under another provision of the policy. The provision *211'of the policy quoted in this opinion is the one that governs this case, and it expressly reserved to the company itself the right (of which it could not be deprived) to waive compliance with its terms. Under the law and . the agreed facts I think the defendant company is precluded from making any claim of forfeiture of the policy in suit. For the foregoing reasons I can not concur in the conclusion reached by my associates. I deem that conclusion opposed to the doctrine of the cases cited from the supreme and appellate courts of this state. Hence, I demand the certification’ of this cause to the supreme court for trial and determination, as provided by the constitution.